[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON APPLICATION FOR PREJUDGMENT REMEDY
The plaintiff has brought a prejudgment remedy to secure a judgment which may be rendered in this action wherein the plaintiff has alleged that his fiance and next friend has suffered emotional injuries and has incurred medical expenses as a result of sexual assaults by her step grandfather, Samuel Rand, which occurred between the period of September, 1987, when Roberts was nine years old, and 1992.
After a hearing on the Application the court finds that the plaintiff has established probable cause that a judgment will be rendered in this action in favor of the plaintiff in the amount of $100,000. This finding is based on the testimony at the hearing through which the plaintiff established probable cause that between 1987 and 1992 Samuel Rand improperly touched Leslie Roberts, his step granddaughter, on various parts of her body, including her upper thighs, buttocks, and breasts and on at least one occasion acted in a manner which had the effect of putting Roberts in fear that he intended to sexually assault her.
The court further finds that the actions of Rand have caused Roberts to experience psychological and emotional problems for which she is presently receiving treatment and for which she will probably need treatment in the future. The court further finds that the amount of damages which the plaintiff sought to secure by this application, $250,000, was excessive. The evidence indicated that other factors, including criminal activity by Roberts' mother and CT Page 5831 substance abuse, probably contributed to Roberts' emotional problems. Therefore, the court finds it is not probable that the plaintiff will recover a judgment in the amount sought in the Application.
By the Court, Aurigemma, J.